EXHIBIT 23.1 Consent of J.H. Cohn LLP, Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 of CAS Medical Systems, Inc. of our report dated March 24, 2011 relating to the consolidatedfinancial statements of CAS Medical Systems, Inc. as of and for the year ended December 31, 2010 which report appears in the December 31, 2010 Annual Report on Form 10-K of CAS Medical Systems, Inc. /s/ J.H. Cohn LLP Glastonbury, Connecticut August 29, 2011
